Exhibit 10.37

VI ACQUISITION CORP.

400 West 48th Avenue

Denver, Colorado 80216

Ms. Debra Koenig

23 Foxtail Circle

Englewood, Colorado 80113-4125

Re:          Repurchase of Securities

Dear Debra:

Pursuant to the terms of Management Agreements, dated June 13, 2003 and March 3,
2004 (the “Management Agreements”), each between VI Acquisition Corp. (the
“Company”) and you, you acquired shares of the Company’s Common Stock (the
“Common Stock”) and Series A Preferred Stock (the “Preferred Stock”).  Pursuant
to the terms of the Management Agreements, the Company has the right, but not
the obligation, to repurchase all or any part of your Common Stock and Preferred
Stock.

You and the Company determined that it is your mutual best interests to not
follow the formal terms of the Management Agreements regarding the repurchase of
your Common Stock and Preferred Stock, but instead determined to negotiate an
overall agreement regarding a repurchase of all of your Common Stock and
Preferred Stock. This letter will formalize the agreement reached between the
Company and you in connection with the Common Stock and Preferred Stock of the
Company currently owned by you.  Each of you and the Company acknowledge that
the parties would not have entered into this agreement unless all of your equity
securities were to be purchased.  This letter is to confirm the terms by which
such repurchases shall be effectuated.  The securities of the Company that are
being repurchased (the “Purchased Shares”) are:

(i)            89,825 shares of the Company’s Common Stock reflecting the
incentive common stock purchased by you and 19,080 shares of the Common Stock
reflecting the co-invest common stock purchased by you, all as evidenced by
Certificates C-8, C-16 and C-42; and

(iii)          1094.670 shares of the Company’s Preferred Stock, all as
evidenced by Certificate P-8.

The total principal amount to be paid to you for the Purchased Shares will be
$1,203,575.

The closing date for the purchase of the Purchased Shares will be June 22, 2007
at the Company’s offices at 400 West 48th Avenue, Denver, Colorado.  On or
before the closing date, the Company will deliver to you, or provide to you via
overnight courier, a Subordinated Promissory Note in the principal amount of
$1,203,575, in the form already agreed upon by the Company and you, and which is
attached hereto.  Prior to the closing date, please deliver to us


--------------------------------------------------------------------------------


the enclosed Assignment Separate from Certificate with respect to the 108,905
shares of Common Stock and 1094.670 shares of Preferred Stock.

In connection with the Company’s purchase of the Purchased Shares, you represent
and warrant to the Company that:

(i)            You are the record and beneficial owner of the Purchased Shares
and you have good and marketable title to the Purchased Shares, free and clear
of all security interests, claims, liens, pledges, options, encumbrances,
charges, agreements, voting trusts, preemptive rights, proxies and other
arrangements or restrictions whatsoever (“Encumbrances”).  All of the Purchased
Shares are validly issued, fully paid and nonassessable and you shall transfer
to the Company good and marketable title to the shares, free and clear of all
Encumbrances.

(ii)           Other than the Purchased Shares being repurchased herein, you own
no other shares or other equity in the Company and you do not own or have rights
to any options, warrants or other rights to subscribe for or purchase any
securities of the Company.

(iii)          You have been an executive officer of the Company, are
knowledgeable about the Company’s operations and financial condition and have
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the repurchase of the Purchased Shares and
you acknowledge that you have the right and opportunity to consult with counsel
regarding the terms and conditions set forth herein.

(iv)          This letter agreement, when executed and delivered, shall
constitute your valid and legally binding obligation, enforceable in accordance
with its terms, and neither the Company, nor any other party, made any
representations concerning the terms of the repurchase other than those
contained herein.

(v)           The execution, delivery and performance of this letter agreement
by you does not conflict with, violate or result in the breach of, or create any
lien or encumbrance on the Purchased Shares pursuant to any agreement,
instrument, order, judgment, decree, law or governmental regulation to which you
are a party or are subject or by which the Purchased Shares are bound (except
for federal and state securities laws).

(vi)          No representation or warranty by you in this letter agreement or
in any written statement or certificate which was furnished by you to the
Company pursuant to this letter agreement contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made not misleading.  You are not aware of any material fact relating to the
Purchased Shares or the transaction contemplated by this letter agreement which
has not been disclosed by you to the Company.

2


--------------------------------------------------------------------------------


You hereby release and discharge the Company and its subsidiaries, affiliates,
agents, employees, officers, directors and stockholders from and against any and
all claims, actions, grievances, suits, charges or complaints related to the
Management Agreements and any other agreement or understanding between you and
the Company, your ownership of the Purchased Shares, your rights as a
stockholder in the Company, the repurchase of the Purchased Shares and any other
matter related to Company securities or the ownership thereof or any equity
purchase arrangements.

All representations and warranties contained herein or made in writing by you in
connection herewith shall survive the execution and delivery of this letter
agreement and the consummation of the transactions contemplated hereby,
regardless of any investigation made by the Company or on the Company’s behalf. 
You shall, as and when requested by the Company and without further
consideration, execute and deliver all such instruments of conveyance and
transfer and shall take such further actions as the Company may deem necessary
or desirable in order to transfer the shares to the Company.

This letter agreement constitutes the entire agreement between the parties
hereto regarding the repurchase of the Purchased Shares.  If you have any
questions regarding this repurchase, please do not hesitate to contact me. 
Otherwise, please execute and date this letter, and the Assignment Separate from
Certificate, where indicated, and return it to my attention.

Sincerely,

 

 

 

 

 

/s/ Walter Van Benthuysen

 

 

Walter Van Benthuysen

 

VI Acquisition Corp.

 

Accepted and agreed to this

21st day of June, 2007.

/s/Debra Koenig

 

Debra Koenig

 

3


--------------------------------------------------------------------------------


ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, Debra Koenig does hereby sell, assign and transfer unto VI
Acquisition Corp., a Delaware corporation (the “Company”), (i) 108,905 shares of
Common stock, $.0001 par value per share, of the Company, standing in her name
on the books of the Company, represented by Certificate Nos. C-8, C-16 and C-42,
and (ii) 1094.670 shares of Series A Preferred stock, $.0001 par value per
share, which are represented by Certificate No. P-8, and does hereby irrevocably
constitute and appoint Reed Smith LLP as her attorney-in-fact and agent to
transfer the said stock on the books of the Company with full power of
substitution in the premises.

DATED this 21st day of June, 2007.

/s/ Debra Koenig

 

Debra Koenig

 


--------------------------------------------------------------------------------